DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim 1, is the first DC-to-DC converter 212 and the second DC-to-DC converter 222 are not connected in parallel with each other between the same energy storage system and the electric load 160.
This is not persuasive because as recited in Li’s reference Figure 1, paragraph 0023, Li discloses the first and second energy storage systems 110 and 220 are parallel coupled to the electric load 160 through the first and second DC-to-DC converters 212 and 222, respectively. Therefore, it is clear that the first DC-to-DC converter 212 and the second DC-to-DC converter 222 are connected in parallel. 
Applicant’s second argument is it is impossible to secure redundancy of the electric power conversion between the first energy storage system 110 and the electric load 160.
This is not persuasive because as recited in Li’s reference, paragraphs 0031-0034, Li discloses the first and second energy storage systems supply average power and dynamic power to the electric load, respectively. Li further discloses the redundancy between the control steps may be improved to ensure that the electric load can operate even if the range extender goes wrong, thereby improving the security. Therefore, it is possible to secure redundancy of the electric power conversion between the first energy storage system 110 and the electric load 160.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kominami el al. US 2014/0103860 A1 in view of Li et al. US 2016/0294190 A1.
In regards to claim 1, Kominami discloses, in figure 1, an electric power conversion apparatus (1000) comprising: an electric power conversion unit (301, 302, 303) connected with the first-voltage section (element 1), wherein 10the electric power conversion unit includes: an electric power conversion section (303) configured to perform electric power conversion (Par 0066 and 0083) between the first-voltage section (element 1, Par 0054) and a third-voltage section (SBA) that operates at a third voltage (Par 0051); and an auxiliary DC-to-DC converter (301 and 302) connected (i) between the first-voltage section (element 1; par 0054) and the second-voltage section (MBA, par 0183) and (ii) in parallel with the main 15DC-to-DC converter (Fig. 2, 222; as taught in Li’s reference, 212 DC-DC converter is connected in parallel with 222 DC-DC converter; see Par 0007 and 0023 in Li’s reference), wherein the auxiliary DC-
Kominami does not clearly disclose a main DC-to-DC converter configured to perform voltage conversion 5between a first-voltage section that operates at a first voltage and a second-voltage section that operates at a second voltage.
Li discloses, in figure 1, a main DC-to-DC converter (222) configured to perform voltage conversion 5between a first-voltage section that operates at a first voltage (element 1, Par 0054; as discussed in Kominami reference above) and a second-voltage section that operates at a second voltage (MBA, Par 0183; As discussed in Kominami reference above).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kominami to incorporate the teachings of Li by including a main DC-to-DC converter configured to perform voltage conversion 5between a first-voltage section that operates at a first voltage and a second-voltage section that operates at a second voltage in order to ensure that the electric load can still operate normally even if the range extender goes wrong, thereby improving the security (Li; Par 0011).
In regards to claim 2, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 above. Kominami further discloses, in figure 1, wherein the electric power conversion unit (301, 302, 303) further includes a first switching circuit section (2) connected with the first-voltage section (1), a second switching 25circuit section (4) connected with the second-voltage section (MBA) and a third switching circuit section (7) connected with the third-voltage section (SBA), and 36the first switching circuit section (1), the second switching circuit section (MBA) and the third switching circuit section (SBA) are connected with each other via a multi-port transformer (transformer 3; Par 0062). 
In regards to claim 3, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 and 2 above. Kominami further discloses, in figure 1, wherein each of the first switching circuit section (2), the second switching circuit section (4) and the third switching circuit section (7) has a bridge circuit configuration (Par 0057, 0070, 0080).
In regards to claim 4, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 above. Kominami further discloses, in figure 1, wherein the electric power conversion section (303) is configured to selectively operate in a first operation mode (Fig. 17; V1; Par 0054; 380V) and a second operation mode (Par 0049; V2; 350V) (the electric power conversion section 303 operates with a peak value of 76V (V3), which can selectively operate in the first and second operation modes. Par 0105), the electric power converted by the electric power conversion section is lower in the second operation mode than in the first operation mode (the second operation mode V2 is lower than the first operation mode V1), and the auxiliary DC-to-DC converter (301, 302) is configured to be capable of 15performing voltage conversion between the first-voltage section (1) and the second-voltage section (MBA) during operation of the electric power conversion section in the second operation mode (auxiliary DC-DC converter is capable of performing voltage conversion of the electric power conversion section in the second operation mode of 350V; Par 0065-0066).
In regards to claim 7, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 above. 
Kominami does not clearly disclose wherein the first-voltage section is constituted of a battery and the third-voltage section is constituted of a power supply for charging, and 10the electric power conversion section is configured to be capable of converting electric power outputted from the third-voltage section into charging electric power and charging the first-voltage section with the resultant charging electric power.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kominami to incorporate the teachings of Li by including wherein the first-voltage section is constituted of a battery and the third-voltage section is constituted of a power supply for charging, and 10the electric power conversion section is configured to be capable of converting electric power outputted from the third-voltage section into charging electric power and charging the first-voltage section with the resultant charging electric power in order to ensure that the electric load can still operate normally even if the range extender goes wrong, thereby improving the security (Li; Par 0011).
In regards to claim 8, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 and 7 above. Kominami does not clearly disclose wherein the electric power conversion unit is configured to be capable of performing electric power conversion between the power supply, which constitutes the third-voltage section, and the second-voltage section.
However, Li discloses, in figure 2, wherein the electric power conversion unit (212 and 222) is configured to be capable of performing electric power conversion between the power supply (110), which constitutes the third-voltage section, and the second-voltage section (160) (Par 0025).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kominami to incorporate the teachings of Li by including wherein the electric power conversion unit is configured to be capable of performing electric power conversion between the power supply, which constitutes the third-voltage section, and the second-
In regards to claim 9, Kominami in view of Li disclose the claimed invention as discussed with respect to claim 1 above. Kominami further discloses, in figure 1, wherein the third-voltage section (SBA) is constituted of a first electric power storage device or a first electrical load (Par 0051), and the second-voltage section (MBA) is constituted of a second electric power storage device or a second electrical load (Par 0049), the electric power conversion section (303) is connected with the 25third-voltage section (SBA), and both the main DC-to-DC converter (Fig. 2, 222; as discussed in Li’s reference above) and the auxiliary DC-to-DC converter (301 and 302) are connected with the second-voltage section (MBA), and 38the third voltage at which the third-voltage section operates (Par 0051) is different from the second voltage at which the second-voltage section operates (Par 0043 and 0049).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                   
                                                                                                                                                                                     /JOHN W POOS/Primary Examiner, Art Unit 2896